953 F.2d 1274
59 Fair Empl.Prac.Cas. (BNA) 192
David E. MOORE, an individual, Plaintiff-Appellee,v.SUN BANK OF NORTH FLORIDA, N.A., a Florida Corporation,Defendant-Appellant.
No. 88-4018.
United States Court of Appeals,Eleventh Circuit.
Jan. 31, 1992.

Susan G. Sparks, Smith, Currie & Hancock, J. Thomas Kilpatrick, Atlanta, Ga., for defendant-appellant.


1
Miriam R. Eisenstein, U.S. Dept. of Justice, Washington, D.C., for amicus curiae.


2
S. Grier Wells, Brant, Moore, Sapp, MacDonald & Wells, P.A., W. Scott Cole, Jacksonville, Fla., for plaintiff-appellee.


3
M. David Gelfand, Appellate Advocacy Program, Tulane Law School, Terry E. Allbritton, New Orleans, La., for amicus curiae.


4
Appeal from the United States District Court for the Middle District of Florida.


5
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC


6
(Opinion January 25, 1991, 11th Cir., 1991, 923 F.2d 1423)


7
Before TJOFLAT, Chief Judge, FAY, HATCHETT, EDMONDSON, COX, BIRCH and DUBINA, Circuit Judges.*

BY THE COURT:

8
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


9
IT IS ORDERED that the above cause shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judges James C. Hill and Thomas a Clark have elected to participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)